 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     ESTATE OF MILDRED HOSKINS, et al.,
 8                                                        Case No. 2:20-cv-00075
                                           Plaintiffs,
 9                                                        STIPULATION TO EXTEND TIME
             v.                                           FOR WELLS FARGO BANK, N.A. TO
10                                                        RESPOND TO COMPLAINT, AND
     WELLS FARGO BANK N.A., et al.,                       ORDER
11
                                      Defendants.
12

13            Plaintiffs and Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) stipulate that Wells

14   Fargo may have until February 6, 2020, an extension of fourteen calendar days, to answer or

15   otherwise respond to plaintiffs’ complaint. Defendant Nationstar Mortgage, LLC, dba

16   Champion Mortgage, removed this case to this Court on January 16, 2020. Wells Fargo’s

17   response deadline to the complaint is currently January 23, 2020. No other case deadlines

18   will be affected by this extension.

19

20            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
21
              DATED January 22, 2020.
22
      HARPER LAW OFFICES, INC., P.S.                     K&L GATES LLP
23

24    By: /s/ Joseph T.G. Harper                         By:/s/ Peter A. Talevich

25    Joseph T.G. Harper, WSBA #34297 _____              Peter A. Talevich, WSBA # 42644
      Charles V. Barnett, WSBA # 54588                   Christopher A. Vandervoort, WSBA #52582
26                                                       925 Fourth Avenue, Suite 2900


                                                                                    K&L GATES LLP
     STIPULATION - 1                                                               925 FOURTH AVENUE
                                                                                        SUITE 2900
     304247060 v2                                                            SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
 1    8310 S. Park Avenue                             Seattle, WA 98104
      Tacoma, WA 98408                                Phone: (206) 623-7580
 2    Phone: (253) 212-2450                           Fax: (206) 623-7022
      E-mail : harperlawoffices@comcast.net           E-mail: peter.talevich@klgates.com
 3    E-mail : charles@hlolegal.com                   E-mail: christopher.vandervoort@klgates.com

 4    Attorneys for Plaintiffs Estate of Mildred
      Hoskins; Andre Hoskins and Eric Hoskins,        Attorneys for Defendant Wells Fargo Bank,
 5    Co-Personal Representatives and Individually;   N.A.
      Christopher Hoskins; Estelita Hoskins
 6

 7

 8

 9            PURSUANT TO STIPULATION, IT IS SO ORDERED.

10            DATED this 22 day of January 2020.

11

12                                                 A
                                                   RICARDO S. MARTINEZ
13
                                                   CHIEF UNITED STATES DISTRICT JUDGE
14

15
     Presented by:
16    HARPER LAW OFFICES, INC., P.S.                  K&L GATES LLP

17
      By: /s/ Joseph T.G. Harper                      By:/s/ Peter A. Talevich
18
      Joseph T.G. Harper, WSBA #34297 _____           Peter A. Talevich, WSBA # 42644
19    Charles V. Barnett, WSBA # 54588                Christopher A. Vandervoort, WSBA #52582
                                                      925 Fourth Avenue, Suite 2900
20    8310 S. Park Avenue                             Seattle, WA 98104
      Tacoma, WA 98408                                Phone: (206) 623-7580
21    Phone: (253) 212-2450                           Fax: (206) 623-7022
      E-mail : harperlawoffices@comcast.net           E-mail: peter.talevich@klgates.com
22    E-mail : charles@hlolegal.com                   E-mail: christopher.vandervoort@klgates.com

23    Attorneys for Plaintiffs Estate of Mildred
      Hoskins; Andre Hoskins and Eric Hoskins,        Attorneys for Defendant Wells Fargo Bank,
24    Co-Personal Representatives and Individually;   N.A.
      Christopher Hoskins; Estelita Hoskins
25

26


                                                                                 K&L GATES LLP
     STIPULATION - 2                                                            925 FOURTH AVENUE
                                                                                     SUITE 2900
     304247060 v2                                                         SEATTLE, WASHINGTON 98104-1158
                                                                             TELEPHONE: (206) 623-7580
                                                                              FACSIMILE: (206) 623-7022
